DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-5 are pending for examination.
Claim 6 is canceled.
Claims 1 and 2 are currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 7 July 2022.
Amendments to the drawing have been submitted with the amendment filed 7 July 2022.
Drawings
The replacement drawing was received on 7 July 2022.  The drawing is acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract of the disclosure:
Line 2, delete “weighing means” and insert --a weighing device--.
In the claims:
Claim 1, line 7, delete “whereinthe” and insert --wherein the--.
Claim 2, line 3, delete “a chain” and insert --the chain--.
Explanation for Examiner’s Amendment
The abstract of the disclosure has been amended to remove legal phraseology.
Claim 1 has been amended to correct an editorial error, and claim 2 has been amended to correct an editorial error as a chain conveyor is introduced in claim 1.
Allowable Subject Matter
Claims 1-5 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the dosing and packaging apparatus for long pasta is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“… the dosing unit comprises a rotor with more than one compartment for pouring doses of weighed long pasta directly into the trays, 
the rotation of the rotor and the horizontal motion of the trays being synchronized so that each compartment pours a dose of weighed long pasta into a respective tray placed immediately below the rotor.”
	The closest prior art, see Vezzani (EP 3142927), fails to teach or suggest the limitations quoted above as the rotor (7) of the dosing unit does not pour doses directly into trays; rather the rotor (7) doses indirectly onto compartments (68) on a conveyor belt (67).  Other prior art of interest, see Mansbendel (US 2299636), also fails to teach the limitations quote above as the tiltable bucket (B) (which is similar to a rotor) of the dosing unit does not pour doses directly into trays; rather the tiltable bucket (B) doses indirectly onto containers on a conveyor belt (N) by way of funnel (F).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 July 2022